Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:16-cv-02450-NRN

 BEVERLY CRIBARI,

 Plaintiff,

 v.

 ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

 Defendant.

 ______________________________________________________________________________

  MOTION TO STRIKE DEFENDANT ALLSTATE’S EXPERT JON SANDS PURSUANT
                                   TO F.R.E. 702
 ______________________________________________________________________________

         Plaintiff, Beverly Cribari, by and through her attorneys, Marc R. Levy, Matthew W. Hall

 and Ryan E. Nichols of Levy Law, P.C., hereby submits her Motion to Strike Defendant

 Allstate’s Expert Jon Sands Pursuant to F.R.E. 702 as follows:

                                      Certificate of Conferral

         Through conferral over the past several weeks, Plaintiff understand Defendant objects to

 the relief sought herein.

                                         INTRODUCTION

         Plaintiff seeks to strike the opinions of Jon Sands, an attorney hired by Allstate to offer

 opinions regarding the claim handling that is the subject of this litigation.

         First, Mr. Sands offers several opinions for which he fails to identify necessary

 foundational information (ipse dixit). Namely, he offers a number of opinions that Allstate’s
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 2 of 17




 investigation, evaluation and negotiations complied with insurance industry standards. Not only

 does he fail to explain how Allstate’s conduct complied with such standards, but he fails to

 identify any applicable standards upon which such opinions are based. Instead, most of Mr.

 Sands’ opinions are substantiated by nothing more than his own ipse dixit about what he thinks

 the law and industry standards are, thereby leaving Plaintiff without the tools necessary to

 respond to (and if necessary, impeach) such opinions, leaving the Court without the necessary

 information to evaluate the soundness of such opinion in accordance with the Court’s

 gatekeeping responsibilities, and posing a substantial risk of unfairly prejudicing Plaintiff.

 Further, Mr. Sands offers a number of opinions that usurp the function of the Court in instructing

 the jury on the law, and usurp the function of the jury in offering his lay opinions about how they

 should interpret disputed facts simply because Mr. Sands says so.

        Mr. Sands also offers a number of improper opinions that attempt to justify Allstate’s

 substandard claim handling by referencing an insurance regulation that the Colorado appellate

 courts have ruled is simply not applicable in insurance bad faith litigation, and the evidence here

 is undisputed Allstate never used, relied on, or trained its personnel about this regulation.

        Finally, Mr. Sands was disclosed by Allstate (and is self-described in his reports) as an

 expert in insurance and bad faith law, but exceeds the bounds of this disclosure and his

 qualifications by offering opinions as to the standard of care for personal injury attorneys, as well

 as opinions regarding the standard practices of personal injury attorneys. Further, Mr. Sands

 wholly fails to substantiate such opinions with any applicable law or industry standards.

                                       LEGAL STANDARD

        A witness who is qualified as an expert by knowledge, skill, experience, training or


                                                   2
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 3 of 17




 education may testify in the form of an opinion or otherwise if (a) the expert’s scientific,

 technical or other specialized knowledge will help the trier of fact to understand the evidence or

 to determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the

 testimony is the product of reliable principles and methods; and (d) the expert has reliably

 applied the principles and methods to the facts of the case. F.R.E. 702.

        The proponent of expert testimony bears the burden of proving the foundational

 requirements of Rule 702 by a preponderance of the evidence. United States v. Nacchio, 555

 F.3d 1234, 1241 (10th Cir. 2009). Determinations regarding admissibility of expert opinion

 testimony require a two-step analysis: the court must (1) determine whether the expert is

 qualified to give the opinion, and (2) examine whether the opinion is reliable. 103 Investors I,

 L.P. v. Square D Co., 470 F.3d 985, 990 (10th Cir. 2006). There are three specific requirements

 that must be shown to establish reliability: (1) that the “testimony is based upon sufficient facts

 or data,” (2) that “the testimony is the product of reliable principles and methods,” and (3) that

 “the expert has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid.

 702(b)-(d). United States v. Yeley-Davis, 632 F.3d 673, 684 (10th Cir. 2011).

                               ARUGUMENT AND AUTHORITY

 I.      Mr. Sands Must Be Precluded from Testifying at Trial as he Fails to Provide
 Necessary Foundation for his Opinions and Instead Bases his Opinions on his Own Ipse
 Dixit, and his Opinions Usurp the Function of the Court and the Jury

        “When the purpose of testimony is to direct the jury’s understanding of the legal

 standards upon which their verdict must be based, the testimony cannot be allowed. In no

 instance can a witness be permitted to define the law of the case.” Specht v. Jensen, 853 F.2d

 805, 810 (10th Cir. 1988).    This is particularly true for attorney-witnesses, such as Mr. Sands.


                                                  3
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 4 of 17




 “There is a significant difference between an attorney who states his belief of what law should

 govern the case and any other expert witness. While other experts may aid a jury by rendering

 opinions on ultimate issues, our system reserves to the trial judge the role of adjudicating the law

 for the benefit of the jury.” Id. at 808-09. When an attorney is allowed to usurp that function,

 harm is manifest in at least two ways: 1) the jury may believe the attorney-witness, who is

 presented to them as an “expert,” is more knowledgeable than the judge in a given area of the

 law; and 2) it is detrimental to the trial process in that if one side is allowed the right to call an

 attorney to define and apply the law, one can reasonably expect the other side to do the same. It

 can be expected that both legal experts will differ over the principles applicable to the case, thus

 creating a great potential that the jurors will be confused by these differing opinions, and thus

 such confusion may be compounded by different instructions given by the court. Id. at 809.

        A witness may refer to the law in expressing an opinion without that reference rendering

 the testimony inadmissible. Zuchel v. City & Cty. of Denver, Colo., 997 P.2d 730, 742 (10th Cir.

 1993) (citing Specht v. Jensen, 853 F.2d at 809.). “An expert’s testimony is proper under Rule

 702 if the expert does not attempt to define the legal parameters within which the jury must

 exercise its fact-finding.” Id. Though an expert may testify about how the law applies to a

 certain set of facts, an expert may not offer opinions on ultimate issues (whether the law was

 complied with) without explaining how he reached his conclusions. TBL Collectibles, Inc. v.

 Owners Ins. Co., 285 F. Supp. 3d 1170, 1186 (D. Colo. 2018) (citing United States v. Richter,

 796 F.3d 1173, 1195-96 (10th Cir. 2015) for the proposition that “an expert may not simply tell

 the jury what result it should reach without providing any explanation of the criteria on which

 that opinion is based or any means by which the jury can exercise independent judgment”).


                                                   4
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 5 of 17




        A.      Mr. Sands Fails to Provide Necessary Foundational Authority for his Opinions

        Fed. R. Civ. P. 26(a)(2)(B) governing retained expert disclosures requires that such

 experts provide a report containing 1) a complete statement of all opinions the witness will

 express and the basis and reasons for them, as well as 2) the facts or data considered by the

 witness in forming their opinions. Expert opinions must have “a traceable, analytical basis in

 objective fact.” Bragdon v. Abbott, 524 U.S. 624, 653 (1998). A bad faith expert’s failure to

 explain how her review of case documents, in light of applicable industry standards, informed

 her opinions may properly render the expert unreliable (and therefore inadmissible at trial) as a

 matter of law. See Haynes v. Transamerica Corp., 16-CV-02934-KLM, 2018 WL 4360444, at

 *5 (D. Colo. 2018); Fed. R. Evid. 702(c); see also Etherton v. Owners Ins. Co., 10-CV-00892-

 PAB-KLM, 2013 WL 68702, at *3 (D. Colo. Jan. 7, 2013) (expert opinions offering legal

 conclusions untethered to a cognizable legal standard deemed inadmissible).

        Mr. Sands stated a number of conclusions supporting Allstate, including opinions that

 Allstate’s claim investigation, evaluation and negotiations complied with industry standards.

 Exhibit 1 at pp. 20-26. However, in discussing such opinions in his reports, Mr. Sands not only

 fails to explain how Allstate’s actions were in compliance with insurance industry standards, Mr.

 Sands failed to even identify any applicable insurance industry standards (other than the

 inapplicable DOI regulation discussed below) on which he relied in reaching those ultimate

 conclusions. See id. As disclosed, Mr. Sands’ opinions are substantiated by nothing other than

 him saying so (ipse dixit), leaving the Court, the jury and Plaintiff without the means necessary to

 evaluate or impeach (if appropriate), thereby prejudicing Plaintiff in her ability to respond, and

 posing a substantial risk of a verdict on an improper basis at odds with Colorado law.


                                                  5
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 6 of 17




        As further example, Mr. Sands dedicates a section of his report to the legal conclusion

 that “this claim presents a fairly debatable value dispute; not unreasonable delay or unreasonable

 conduct.” Exhibit 1 at p. 29. In reaching this conclusion, Mr. Sands fails to identify any specific

 facts applicable to this conclusion, let alone any explanation as to how he reached it or how

 industry standards support his conclusion. Id. at pp. 29-31. Instead, he dedicates two and a half

 pages of his report to discussion of a legal treatise, two extra-jurisdictional cases (one from a

 Utah state court—Prince, and one from an Iowa state court – Bellville), and his own ipse dixit

 about what he thinks the effect of a claim being deemed “fairly debatable” is, that is at odds with

 Colorado law. Sanderson v. American Family Mut. Ins. Co., 251 P.3d 1213, 1218 (Colo. App.

 2010) (“fair debatability is not a threshold inquiry that is outcome determinative as a matter of

 law, nor is it both the beginning and the end of the analysis in a bad faith case”); see also

 Etherton v. Owners Ins. Co., 829 F.3d 1209, 1226-27 (10th Cir. 2016). If there is one thing clear

 under Colorado law, the phrase “fairly debatable” is a complete irrelevancy. Mr. Sands does

 nothing to apply these purported standards to any of the facts of this case, but nonetheless reaches

 the unsupported conclusion that “Allstate complied with industry standards.”             Id. at 31.

 “[W]ithout any independent knowledge of what the evidence supporting [an expert’s] opinions

 actually consists, the court (and ultimately the factfinder) is left simply to trust [the expert’s]

 assurance that he in fact based his opinions on relevant, reliable, and sufficient evidence.”

 Troudt v. Oracle Corp., 16-CV-00175-REB-SKC, 2019 WL 1398053 at *3 (D. Colo. 2019)

 (finding it would be an abuse of the Court’s gatekeeping function under F.R.E. 702 to allow such

 unsupported opinions at trial); See also, Meek v. Allstate Fire & Cas. Ins. Co., 17-CV-00606-

 NYW, 2018 WL 2301853, at *11 (D. Colo. 2018).


                                                  6
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 7 of 17




        B.     Mr. Sands’ Opinions Usurp the Function of the Court in Instructing the Jury on
        the Applicable Law, and Usurp the Function of the Jury in Offering his Lay Opinions as
        to how the Jury Should Interpret Certain Facts

        Magistrate Judge Boland explained in Baumann v. Am. Family Mut. Ins. Co. that a party’s

 bad faith expert’s opinions “phrased in terms of a legal duties or obligations…improperly

 usurp[s] the function of the trial judge to instruct the jury on the law.” 836 F. Supp. 2d 1196,

 1202 (D. Colo. 2011) (noting that perhaps expert opinion in relation to industry standards as

 testimony concerning ordinary practices or trade customs in an industry is admissible “to enable

 the jury to evaluate the conduct of the parties as against the standards of ordinary practice,” but

 the expert failed to do so); see also Specht, 853 F.2d at 807-09.

        Throughout both of his reports, Mr. Sands’ opinions invade the province of both the

 Court and the jury.     Mr. Sands first attempts to offer his own summary interpretation of

 applicable law in Colorado in insurance bad faith litigation. Mr. Sands provides an eight-page

 dissertation on what he calls “Insurance Industry Standards” in which he outlines various cases

 and posits several of his own unsubstantiated legal maxims. Exhibit 1 at pp. 11-19. However,

 Mr. Sands fails to provide any explanation as to how these purported industry standards apply to

 this case, and as discussed above, fails to substantiate many of the purported industry standards.

 Neither in his “Conclusions and Opinions” section nor the “Summary of Pertinent Facts” does he

 attempt to apply these “standards” to the operative facts at issue. See Exhibit 1 at pp. 5-11; 19-

 31. Not only are many of these purported maxims not reflective of Colorado law, but are based

 upon nothing more than Mr. Sands’ own ipse dixit, and are maxims specifically rejected by our

 Courts, like the comment on “fair debatability.” If Mr. Sands were allowed to testify as to these

 unsupported “Insurance Industry Standards” at trial that he fails to relate to the factual disputes at


                                                   7
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 8 of 17




 issue, such testimony would do nothing more than confuse the jury about what law to apply and

 what issues they are to decide. Specht at 809. Such invasion of the province of the Court is

 improper as a matter of law, and must be precluded at trial. Id. at 810.

        Moreover, Mr. Sands included a plethora of opinions in his report that are directly at odds

 with orders from multiple Courts in this District precluding expert opinions phrased in terms of

 legal duties and obligations. Baumann, 836 F. Supp. 2d at 1202; Etherton, 2013 WL 68702 at

 *2, Slavin v. Garrison Property and Casualty Ins. Co., 14-CV-01839, 2017 WL 2928030 at *9

 (D. Colo. 2017). Duty is a pure question of law. Lannon v. Taco Bell, Inc., 708 P.2d 1370, 1373

 (Colo.App. 1985).     Any opinion describing anyone’s “duty” is prohibited by Specht. For

 example, Mr. Sands asserts that an insurer has “no duty” to disclose the range of its evaluation

 (Exhibit 1 at pp. 15-16); that an insurer owes a duty to all policyholders and itself to pay only

 meritorious claims and then only the amount owed (Exhibit 1 at p. 14); that when an attorney

 cooperates and represents that she will provide relevant information, the insurer has a right to

 rely upon that representation (i.e. that the insurer is then relieved of its non-delegable statutory

 “duty” to investigate) (Exhibit 1 at p. 21); that insurers have a contractual right to obtain an

 authorization for release of medical or other information from third parties, and insured must

 cooperate and provide such authorization when reasonably sought (Exhibit 1 at p. 22); that if a

 UIM insurer agrees that the value (not settlement ranges of value) of a claim exceeds the amount

 of the available policy limit, the UIM insurer should not await exhaustion of the liability limit

 before paying what it agrees is owed in UIM benefits (Exhibit 1 at p. 23); and that there is no

 duty to even negotiate settlement of a UIM claim if there is a genuine dispute over the value of

 the claim (Exhibit 1 at pp. 30-31). These assertions of respective parties’ legal obligations

                                                  8
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 9 of 17




 (“duties”) are not framed as insurance industry standards, but rather as legal duties in a way that

 improperly usurps the function of the Court to instruct the jury. Baumann, 836 F. Supp. 2d at

 1202. The same is true of any legal maxims for which Mr. Sands does provide authority—such

 maxims must be presented only by jury instructions to avoid confusion. Specht, 853 F.2d at 809.

        Mr. Sands then goes on to extensively usurp the function of the jury by offering opinions

 as to how they should interpret certain facts and conclusions that they should draw from those

 facts (and not in relation to any applicable industry standards). Expert opinions containing

 factual conclusions about which the jury will hear evidence and is qualified to make its own

 determination do not assist the jury. Baumann, 836 F. Supp. 2d at 1203. Rather, such opinions

 ““direct a verdict,” creating a risk of both confusion and prejudice.” Etherton, 2013 WL 68702

 at *2 (citing Specht, 853 F.2d at 808-09). This issue is illustrated best by Mr. Sands’ “rebuttal”

 report. In that report, Mr. Sands dedicates 3 ½ pages to outlining his interpretation of a number

 of facts without invoking any of his purported “scientific, technical, or other specialized

 knowledge,” but rather his lay interpretation of and commentary on certain facts aimed at

 supporting Allstate’s narrative.    Simply put, “facts” neither need nor are allowed to be

 established by anyone’s opinion. Mr. Sands states in his rebuttal report that “The following facts

 are apparent from my review of this file[,]” and then goes on to itemize “facts” such as “Ms.

 LaCrue made repeated representations to Allstate,1 beginning with her letter of representation

 dated March 12, 2015, that she would provide medical billing information,” “Ms. LaCrue

 represented to Allstate that she was ordering all bills and records as of March 27, 2015,” and “By

 letter dated August 21, 2015, Ms. LaCrue supplemented her demand and provided billing records




                                                 9
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 10 of 17




 form [sic] Orthopedic Associates (a “fact” to be shown to the jury), showing her ability to obtain

 that information from the doctors’ office, and her continuing willingness to provide the

 information to Allstate,” (an opinion on Ms. LaCrue’s conduct beyond his expertise and invading

 the jury’s function). This makes no sense, as it was clear that Allstate was asking what damage

 component Ms. Cribari was claiming for future medical care.” Exhibit 2 at pp. 3, 5. Mr. Sands’

 own lay commentary and interpretation of these highly disputed issues of fact do nothing to aid

 the jury in their fact-finding function, and must be excluded under F.R.E. 702.

        C.      Mr. Sands’ Unsupported Ipse Dixit Opinions should be Stricken

        “Neither Rule 702 nor Daubert “requires a district court to admit opinion evidence that is

 connected to the existing data only by the ipse dixit of the expert. A court may conclude that

 there is simply too great an analytical gap between the data and the opinion proffered.””

 Etherton v. Owners Ins. Co., 829 F.3d 1209, 1218 (10th Cir. 2016) (quoting Gen. Elec. Co. v.

 Joiner, 522 U.S. 136, 146 (1997)); Troudt v. Oracle Corp., 16-CV-00175-REB-SKC, 2019 WL

 1398053, at *3 (D. Colo. 2019) ( “[w]hatever may have been the standard in the pre-Daubert era,

 it is clear that an expert's opinions are not admissible merely because the expert says, in effect,

 ‘trust me, I know.’ ... It does not suffice for him to simply invoke experience or judgment without

 more.”).

        Here, many of Mr. Sands’ opinions are wholly unsupported by any meaningful reference

 to or application of controlling Colorado law or applicable insurance industry standards, but

 rather only his own ipse dixit of what Mr. Sands thinks the law is (sometimes correct, other times

 not) or should be. For instance, Mr. Sands offers the following opinions without citing any




                                                 10
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 11 of 17




 supporting authority, again framed primarily in terms of “duty”, “rights”, and “obligations”:

            •   Insurers owe all of the insureds the duty to pay only meritorious claims and to
                neither underpay nor overpay claims. Exhibit 1 at p. 14.
            •   When an attorney cooperates and represents that she will provide relevant
                information, the insurer has a right to rely upon that representation. Exhibit 1 at
                p. 21.
            •   Insurers have a contractual right to obtain an authorization for release of medical
                or other information from third parties. Exhibit 1 at p. 22.
            •   Neither a recorded statement nor a personal meeting is required by industry
                standard. (10th Circuit has ruled that failure to do so may be evidence of bad faith.
                Peden v State Farm Mut. Auto. Ins. Co., 841 F.3d 887, 891-93 (10th Cir. 2016)).
                Exhibit 1 at p. 22.
            •   The industry standard is that value disputes do not rise to the level of
                unreasonable conduct or bad faith. (Contrary to current law) Exhibit 1 at p. 29.
            •   There is no duty to even negotiate settlement of a UIM claim if there is a genuine
                dispute over the value of the claim. Exhibit 1 at pp. 30-31.
            •   It is unreasonable for lawyers to hold claim representatives to a standard to which
                they cannot be held themselves. (Opinion on legal malpractice without any
                certificate of review; and irrelevant) Exhibit 1 at p. 31.
            •   It is not legal malpractice for a personal injury attorney to be “wrong” in his or her
                best evaluation as to what will happen as long as the attorney complied with the
                standard of care; it is not insurance bad faith for a claim representative to be
                “wrong” in attempting to evaluate a claim with a view to the same end: what will
                a finder of fact believe the claim is worth? (Opinion on legal malpractice without
                any certificate of review; and irrelevant) Exhibit 1 at p. 31.
            •   In this industry, “investigation” often means that the attorney representing the
                insured has agreed to provide relevant medical records and billings, and the
                insurer must “investigate” by reviewing and analyzing the information provided.
                It does not mean that the insurer has to (“duty”) go out into the universe to obtain
                information that the insured has an obligation (“duty”) to provide in the first
                instance.2 Exhibit 2 at p. 2.
        While some of these points may accurately reflect Colorado law, they lack sufficient basis

 to satisfy the requirements of F.R.E. 702. See Haynes, 2018 WL 4360444 at *5. Moreover, in

 addition to being properly excluded under F.R.E. 401, 403 and 702 considerations, this lack of


 2
   This opinion is particularly egregious as the scope of an insured’s “obligation” is maybe the
 most contentious disagreement in this case (which cooperation clause applies here) and will be
 the specific subject of this Court’s instructions.

                                                 11
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 12 of 17




 supporting authority also requires Mr. Sands’ opinions to be stricken for improper disclosure in

 accordance with Fed. R. Civ. P. 26(a)(2)(B). As the 10th Circuit has recognized for almost 40

 years, “advance knowledge . . . of an expert witness's basis for his opinion is essential for

 effective cross-examination.” E.g., Smith v. Ford Motor Co., 626 F.2d 784, 793 (10th Cir. 1980).

 II.   Mr. Sands Offers Improper Opinion Regarding Colorado Division of Insurance
 Regulation 5-1-14

        In his report, Mr. Sands makes multiple improper references to Colorado Division of

 Insurance Regulation 5-1-14 to support his opinions regarding Allstate’s conduct, ultimately

 concluding that no insurer has any duty to pay a claim until it decides it has a “complete” claim. In

 a truly landmark decision (which decided a particular industry standard of not paying claims

 “piecemeal” was unreasonable as a matter of law) Fisher v. State Farm Mutual Automobile

 Insurance Company, State Farm (through its counsel, Mr. Sands) attempted to argue that Colorado

 Division of Insurance Regulation 5-1-14 provided support for its argument that it was not obligated

 to pay benefits to Fisher because it had not received a “valid and complete claim” at the time that

 litigation was initiated.3 419 P.3d 985, 991 (Colo. App. 2015), aff’d, 418 P.3d 501 (Colo. 2018).

  First, this opinion contradicts the law—it is now clear an insurer must pay a claim “piecemeal”

 if the jury determines it is reasonable to do so. The Colorado Court of Appeals (affirmed by our

 Supreme Court) rejected State Farm’s argument for several reasons. First, Regulation 5-1-14

 simply has no application to a civil action pursuant to C.R.S. 10-1-1115 as Regulation 5-1-14

 “applies only to administrative penalties assessed by the Commissioner of Insurance pursuant to


 3
   This is particularly troubling in this case, as the evidence will show Allstate has a specific
 model for requiring litigation if the insured refuses its “settlement” offer. To use required
 compliance with a contract as an excuse to not perform contractual or statutory duties is

                                                  12
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 13 of 17




 the Commissioner’s statutory authority to regulate the insurance industry.”           Id.    Second,

 Regulation 5-1-14 does not define the term “valid and complete claim,” but instead provides that

 a valid and complete claim is deemed received by the insurer when factors under Regulation 5-1-

 14(4)(A)(2)(a) were satisfied.    Id. at 991-92. “None of these factors address…whether an

 insured’s demand for payment on one component of a UIM claim is sufficient in and of itself

 such that an insurer has an obligation to not unreasonably delay or deny paying benefits under

 section 10-1-1115.”    Id. at 992.    In other words, it does not appropriately define the law

 applicable to insurers in this type of case. Finally, though administrative regulations may be used

 as valid evidence of insurance industry standards, when a statute defines a standard of

 reasonableness, as does C.R.S. 10-1-1115, an administrative regulation may not modify or

 contradict that standard. Even a recognized standard of care is at best a presumption, which can

 be contradicted by public policy or evidence of the unreasonableness of that very standard.

 United Blood Servs., a Div. of Blood Sys., Inc. v. Quintana, 827 P.2d 509, 521 (Colo. 1992).

        Under Colorado law, “any regulation which is inconsistent with or contrary to a statute is

 void and of no effect.” Miller Int’l, Inc., v. State, 642 P.2d 341, 344 (Colo. 1982). The definition

 of reasonable dispute contained in the regulation is contrary to Colorado law in that literally every

 Colorado state court decision interpreting the issue agrees that the filing of a lawsuit does not

 absolve an insurer of bad faith liability. E.g. Vaccaro v. American Family Ins. Group, 275 P. 3d

 750, 756 (Colo. App. 2012) citing Bankr. Estate of Morris v. COPIC Ins. Co., 192 P.3d 519, 524

 (Colo. App. 2008) (“[T]he common law tort of bad faith breach of insurance contract

 encompasses all of the dealings between the parties, including conduct occurring before, during


 unreasonable, against public policy, and would incentivize insurers to “lowball” insureds.

                                                  13
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 14 of 17




 and after trial.”). See also Southerland v. Argonaut Insurance Co., 794 P.2d 1102 (Colo. App.

 1990); Dale v. Guaranty National Insurance Co., 948 P.2d 545 (Colo. 1997).            The definition

 would also conflict with C.R.S. § 10-3-1104(1)(h)(VII), which expressly prohibits an insurer

 from “compelling insureds to institute litigation to recover amounts due under an insurance

 policy by offering amounts substantially less than the amounts ultimately recovered in actions

 brought by such insureds.” This prohibition, which is supposed to be considered by a jury in

 evaluating a claim for bad faith (see C.R.S. § 10-3-1113(4)), precludes application of a rule that

 the filing of a lawsuit absolves an insurer from bad faith liability or provides a “reasonable basis”

 to refuse to pay an insurance claim. Reference to that regulation would be unfairly prejudicial

 under C.R.E. 403. The regulation should be mentioned only if the Court so instructs the jury, and

 not by an attorney/expert. Specht, 852 F.2d at 810.

        Additionally, the regulation is irrelevant to this litigation as it was never disclosed as

 having been used by any person in the investigation of Plaintiff’s claim, nor is it ever mentioned

 in any purported adopted or implemented standards disclosed by Allstate, as required by Rule 26.

 See ALLSTATE’S RESPONSES TO PLAINTIFF’S FIRST SET OF DISCOVERY, Exhibit 3 at p. 2. It would be

 unfairly prejudicial and untruthful for Allstate to be permitted to present evidence at trial that the

 regulation was in any way a factor in its claims decisions in this case.   A claim for insurance bad

 faith “must be evaluated based on the information before the insurer at the time of that decision.”

  Peiffer v. State Farm Mut. Auto. Ins. Co., 940 P.2d 967, 970 (Colo. App. 1996). Likewise,

 “when a party to a contract has refused to comply with the contract on a particular basis, any

 other possible basis for refusal is waived.” Id.; Colard v American Family, 709 P.2d 11 (Colo.

 App. 1985). Here, Allstate never used or relied upon the regulation in resisting the claim.


                                                  14
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 15 of 17




 III.  Mr. Sands Cannot Offer Attorney Standard of Care Opinions as he has not Been
 Properly Disclosed to Offer such Opinions

          Throughout his reports, Mr. Sands offers a number of attorney standard of care opinions,

 as well as opinions regarding the regular business practices of personal injury attorneys, despite

 the fact that he has not been disclosed to offer such opinions. Rather, Mr. Sands was disclosed

 by Allstate as an expert in insurance and bad faith law. DEFENDANT’S INITIAL FED.R.CIV.P.

 26(A)(2) EXPERT DISCLOSURES, Exhibit 4 at pp. 1-2.            Nevertheless, Mr. Sands offers the

 following opinions:

      •   It is extremely common for insureds’ attorneys to make policy limits demands. Exhibit 1
          at p. 17.
      •   It is unreasonable for lawyers to hold claim representatives to a standard to which they
          cannot be held themselves. Exhibit 1 at p. 31.
      •   It is not legal malpractice for a personal injury attorney to be “wrong” in his or her best
          evaluation as to what will happen as long as the attorney complied with the standard of
          care4; it is not insurance bad faith for a claim representative to be “wrong” in attempting
          to evaluate a claim with a view to the same end: what will a finder of fact believe the
          claim is worth? Exhibit 1 at p. 31.
      •   The cost of future medical care is a factor that most attorneys are readily willing to
          provide. Exhibit 2 at p. 2.
 In addition to failing to disclose Mr. Sands as an expert to offer these opinions, Allstate failed to

 disclose (and Mr. Sands failed to explain) any bases for such opinions, or any authority or

 industry standards that support them. Rather, it appears that Mr. Sands is attempting to shore up

 the weaknesses in Allstate’s case by offering ipse dixit on what he thinks the law is or what

 normal business practices are for personal injury attorneys (which, according to his CV, he has

 never been) with nothing more than his “expert” credentials ensuring he will be presented to the

 jury “as imbued with all the mystique inherent in the title “expert.”” Specht, 853 F.2d at 809.


 4
     This is simply untrue. An attorney may commit “legal malpractice” by being wrong; they are

                                                  15
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 16 of 17




        Dated this 13th day of May, 2019.

                                              Respectfully submitted,

                                              s/ Marc R. Levy
                                              Marc R. Levy
                                              Matthew W. Hall
                                              Ryan E. Nichols
                                              LEVY LAW, P.C.
                                              6465 Greenwood Plaza Blvd., Suite 650
                                              Englewood, CO 80111
                                              Phone: (303) 796-2900
                                              Fax: (303) 796-2081
                                              Email: mlevy@levytrial.com
                                                     rnichols@levytrial.com
                                                     rnichols@levytrial.com

                                              Attorneys for Plaintiff




 called “settle and sue” cases, and undersigned has handled many for the defense of attorneys.

                                                16
Case 1:16-cv-02450-NRN Document 159 Filed 05/13/19 USDC Colorado Page 17 of 17




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:16-cv-02450-NRN

 BEVERLY CRIBARI,

 Plaintiff,

 v.

 ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

 Defendant.


                           CERTIFICATE OF SERVICE
 ______________________________________________________________________________

      I hereby certify that on May 13, 2019, I electronically filed the foregoing MOTION TO
 STRIKE DEFENDANT ALLSTATE’S EXPERT JON SANDS PURSUANT TO F.R.E. 702
 with the Clerk of Court for filing and uploading to the CM/ECF system which will send notification
 of such filing to the following e-mail address:

 DezaRae D. LaCrue, #40290                         Kurt H. Henkel
 Franklin D. Azar & Associates, P.C.               Winslow R. Taylor, III
 14426 East Evans Avenue                           Tucker Holmes, P.C.
 Aurora, CO 80014                                  Quebec Centre II, Suite 300
 lacrued@fdazar.com                                7400 E. Caley Avenue
                                                   Centennial, CO 80111-6714
 Attorney for Plaintiff                            khh@tucker-holmes.com
                                                   wrt@tucker-holmes.com

                                                   Attorneys for Defendant




                                              s/ Marc R. Levy
                                              Marc R. Levy




                                                17
